Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 80-103 are all the claims for this application.
2.	The preliminary amendments to the specification and the marked-up copy thereof filed on 12/3/2021 and 3/22/2022 have been considered and entered.
3.	Claims 48-71, 73-74 and 76-79 are canceled and new claims 80-103 are added in the Reply of 3/22/2022. The new claims incorporate, inter alia, the subject matter of the canceled antibody product claims and method of production claim, and therefore no new matter is added.

Election/Restrictions
4.	Applicant’s election without traverse of Group I in the reply filed on 3/22/2022 is acknowledged.
5.	Claims 80-103 are all the claims under examination.

Information Disclosure Statement
6.	a) The IDS’ of 10/21/2021, 12/9/2021 and 3/22/2022 have been considered and entered. The initialed and dated 1449 forms are attached.
b) The listing of references in the specification is not a proper information disclosure statement.  See [0003]. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
7.	The replacement drawing sheets were received on 12/3/2021.  These drawings are accepted.
8.	The replacement drawing sheets were received on 3/22/2022.  These drawings are NOT accepted. Applicants have not provided any explanation why replacement sheets were filed nor what changes have been made to those drawing sheets.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Objections
Specification
9.	The disclosure is objected to because of the following informalities:
a) The use of the term, e.g., PerkinElmer, Promega Corporation, Biolegend, FreeStyle293-F, AlphaScreen, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
b) The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. See [0083].  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Appropriate correction is required.

Claim Objections
10.	Claims 97-99 are objected to because of the following informalities:  
a) Claims 97-98 contain numerous spelling errors for the peptides which in some instances are capitalized and others they are not, e.g., “BD Hordein peptide” vs “a hordein 1 peptide”. Notably the peptides in Figure 1-1 reveals spelling differences for some of the other peptides of the claims, e.g., being capitalized or not:

    PNG
    media_image1.png
    719
    214
    media_image1.png
    Greyscale

b) Claim 99 contains a typographical error and should recite “a first VL” for “the first antigen binding moiety”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 80-103 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a) Claims 80-103 are indefinite for failing to define where the multispecificity for the molecule gives rise from. In addition, the meaning of an antigen binding “molecule” could encompass antibodies or other structures to include non-antibody formats such as a mimetic (e.g., DARPins, affibodies, affitins, anticalins, avimers, kunitz domain peptides, adnectins, centyrins, Fynomers, IgNARs and monobodies), a super immunoglobulin protein, a scaffold protein, etc. The ordinary artisan cannot envisage what structures are intended for the term “molecule” but here the specification teaches at [0360] “The term "multispecific antigen-binding molecule (antibody)" refers to an antigen-binding molecule (antibody) that binds specifically to more than one antigen (e.g., a peptide) or epitope. In some embodiments, the antigen-binding molecule (antibody) has at least a first antigen-binding moiety/domain that can bind to one or more antigens (e.g., peptides) and a second antigen-binding moiety/domain that can bind to one or more antigens (e.g., peptides). Some or all of the antigens bound by the first antigen-binding moiety/domain may be different from some or all of the antigens bound by the second antigen-binding moiety/domain. Alternatively, some of the antigens bound by the first antigen-binding moiety/domain may be identical to some of the antigens bound by the second antigen-binding moiety/domain.”
	b) Claims 92-99 and 102-103 are indefinite for the recitation “comprises the CDR_ of SEQ ID NO:_” for: each of the CDR sequences in elements (1)-(14) of generic Claim 92; and each of the CDR sequences in elements (1)-(14) of generic Claim 99. It is inconceivable that a CDR_ is per se a SEQ ID NO. Claims 100-101 which are not rejected are found to properly recite in each of elements (1)-(14) “comprises the amino acid sequence of SEQ ID NO:__.”
	c) Claim 97 is indefinite for reciting what appears to be intended Markush group language but is otherwise improper, i.e., “are independently selected from the following list:” See MPEP 2117.
	d) Claim 98 is indefinite for reciting what appears to be intended Markush group language but is otherwise improper, i.e., “from the group below:” See MPEP 2117.
	e) Claim 98 is indefinite for reciting “has the ability to bind” which is not a positive description but a conditional description. Here the term “ability” implies that some undefined structure or condition is what predicates whether binding does or does not occurs. The term “ability” suggests that the binding may sometimes occur but not always, and what determines the degree or amount of binding is not definite by the use of those term.
f) Claims 97 and 98 are indefinite for failing to provide the sequence identifier for each of the peptides recited in the claims. The terms for each of the peptides have no clear, universally accepted meaning in the art. The Sequence Listing provides SEQ ID NOs for the peptides, which in amending the claims to include the sequence identifiers, would overcome this rejection.


	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
12.	Claims 83-103 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are drawn to any known-or-yet to be discovered antigen to which the mutispecific antigen binding molecules bind much less without expressing any degree of specificity, non-specificity and/or cross-reactivity with respect to the binding of the antigen binding molecules. 
Even where the claims recite “a complex of” HLA-DQ2.5 and a first/second gluten peptide, the ordinary artisan cannot even envisage what the scope of a universe of gluten peptides would encompass much less the source of the gluten proteins. See Biesiekierski (Journal of Gastroenterology and Hepatology 2017; 32 (Suppl. 1): 78–81) (PTO 892)) stating that “gluten is a very complex compound, characterized by high allelic polymorphism encoding its specific proteins, glutenin, and gliadin. Furthermore, each wheat genotype produces unique types and quantities of these compounds, which can also differ by varied growing conditions and technological processes. The protein (and also carbohydrate) expression of one genotype can change depending on the environment where it was grown, for example, the ω-5 gliadin content increases with fertilization and temperature during maturity.” If the gluten protein composition varies as according to Biesiekierski, then the proteins and peptide derived therefrom is unpredictable in its sequence identity. Wieser (Food Microbiology 24 (2007) 115–119) (PTO 892) substantiates the diversity of the gluten family of proteins stating “Gluten contains hundreds of protein components which are present either as monomers or, linked by interchain disulphide bonds, as oligo- and polymers (Wrigley and Bietz, 1988). They are unique in terms of their amino acid compositions, which are characterized by high contents of glutamine and proline and by low contents of amino acids with charged side groups.”
The ordinary artisan cannot not even readily envisage what in the universe of gluten peptides would associate in a complex formation with the HLA-DQ2.5 in order for the antibodies of the invention to bind with predictability much less specificity, non-specificity and/or cross-reactivity.
It has been well known that minor structural differences even among structurally related compounds can result in substantially different binding activities for the same antibody. Adequate written description for an antibody appears to hinge upon whether the specification provides adequate written description for the antigen. While a specification may enable making a genus of antibodies, this does not necessarily place applicant in possession of the resultant antibodies (See In re Kenneth Alonso October (Fed. Cir. 2008) sustaining a lack of adequate written description rejection where “the specification teaches nothing about the structure, epitope characterization, binding affinity, specificity, or pharmacological properties common to the large family of antibodies” where the specification does not characterize the antigens to which the monoclonal antibodies must bind). 
Also see for example, Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co. (Fed. Cir. 2010) (en banc) stating:
"a few broad principles hold across all cases"; “We have made clear that the written description requirement does not demand either examples or an actual reduction to practice; a constructive reduction to practice that in a definite way identifies the claimed invention can satisfy the written description requirement.  Falko-Gunter Falkner v. Inglis, 448 F.3d 1357, 1366-67 (Fed. Cir. 2006).  Conversely, we have repeatedly stated that actual "possession" or reduction to practice outside of the specification is not enough.  Rather, as stated above, it is the specification itself that must demonstrate possession.  And while the description requirement does not demand any particular form of disclosure, Carnegie Mellon Univ. v. Hoffmann-La Roche Inc., 541 F.3d 1115, 1122 (Fed. Cir. 2008), or that the specification recite the claimed invention in haec verba, a description that merely renders the invention obvious does not satisfy the requirement, Lockwood v. Am. Airlines, 107 F.3d 1565, 1571-72 (Fed. Cir. 1997).”

“For example, a generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the specification, including original claim language, demonstrates that the applicant has invented species sufficient to support a claim to a genus.  The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus.  In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result.  But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.
Applicants have not characterized a representative species of antigen much less the antigen complex falling within the claims and to which the “antigen-binding molecules” have been shown to bind with any degree of specificity. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

13.	Claims 80-103 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 18-25, 32-38 of copending Application No. 16/652707 (reference application US20200317790). Although the claims at issue are not identical, they are not patentably distinct from each other because the multispecific antibodies recognizing a HLA_DQ2.5/ glutin peptide complex wherein the gluten peptide is a first, second, third, or fourth gluten peptide selected from the group consisting of a 33mer gliadin peptide, an alpha 1 gliadin peptide, an alpha 1b gliadin peptide, an alpha 2 gliadin peptide, an omega 1 gliadin peptide, an omega 2 gliadin peptide, a secalin 1 peptide, and a secalin 2 peptide, encompasses specific embodiments of those species that would naturally result from the screening of antibody platforms to obtain the instant claimed antibodies.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
14.	No claims are allowed.
15.	The following application is pertinent but not effective art against the instant application: 
USAN 16/488336 (US 20200040085). The ‘336 application claims are drawn to antibodies that bind an HLA-DQ2.5/ gluten peptide complex but which claimed sequences for the VH/VL CDR1-3 are neither taught as nor are overlapping with the instant claimed antibodies.
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643